                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UNITED STATES OF AMERICA,                      :
                                               :
       v.                                      :         CRIMINAL INDICTMENT
                                               :           NO. 1:14-CR-15-AT-1
COLEMAN WARNOCK                                :
Defendant.                                     :
                                               :
                                               :

                                          ORDER

    I. Introduction

       This case arises on Defendant Coleman Warnock’s (“Mr. Warnock”)

Motion to Suppress [Doc. 127]. Mr. Warnock was initially indicted in January

2014 on six charges relating to the manufacture and possession of phencyclidine

(“PCP”) in violation of U.S.C. §§ 841 and 846. (Doc. 1.) In September 2014, Mr.

Warnock was arrested in California and transferred to Atlanta where he has since

been detained. In February 2016, the government filed a superseding indictment

in this case. (Doc. 109.) Along with this superseding indictment, the government

filed notice of its intention to introduce evidence relating to Mr. Warnock’s 2003

Louisiana arrest and conviction for misdemeanor reckless handling of hazardous

materials.1 (Doc. 113.) Specifically, the government seeks to introduce evidence


1 The government believes that this prior conviction is admissible as evidence of Defendant’s
guilt for crimes charged in the indictment in this case. However, “in the event that evidence of
this arrest and conviction are not otherwise admissible,” the government notified the Defendant
that it would attempt to introduce this evidence under Rule 404(b). (Gov. Notice of Intent, Doc.
113.) Federal Rule of Evidence 404(b) allows a party to introduce evidence of crimes, wrongs, or
from a traffic stop on Interstate 20 where officers ultimately searched the back of

Mr. Warnock’s rented U-Haul and discovered hazardous chemicals, including

sodium cyanide.2 Defendant has moved to suppress all evidence and statements

obtained in connection with the search of Mr. Warnock and his vehicle on

September 25, 2003.3 (Doc. 127.) Magistrate Judge Russell Vineyard’s Report

and Recommendation (“R&R”) (Doc. 185) recommends the denial of Defendant’s

Motion to Suppress.

       Mr. Warnock has filed objections to the R&R that challenge the Magistrate

Judge’s findings, and absence of findings, concerning: (1) whether the Troopers

had probable cause to stop Mr. Warnock; (2) whether the stop was unlawfully

extended through impermissible questioning and an illegal fanny pack search;

and (3) whether Mr. Warnock voluntarily consented to the search of the U-Haul

(Doc. 205).

       A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews any portion of the R&R that is the subject of a proper objection on a de

novo basis and any non-objected portion on a “clearly erroneous” standard.

Accordingly, the Court has reviewed the Defendant’s motions on a de novo basis

other acts for purposes of proving motive, opportunity, intent, preparation, plan knowledge,
identity, or a similar purpose. In a criminal case, a prosecutor must provide reasonable notice of
the general nature of the evidence, if requested by the defendant. Fed. R. Ev. 404(b).
2 Sodium cyanide can be used to manufacture PCP.
3 The government has represented that they do not intend to introduce any statements Mr.

Warnock made after the time he was handcuffed at approximately 14:11:49. (Gov. Resp. to Mot.
to Suppress, Doc. 165 at 8 & n.5.)


                                                2
as Defendant’s objections go to the essence of the Magistrate Judge’s evidentiary

and legal analysis. The Court’s rulings are set forth below.

    II. Discussion of the R&R and Overall Findings

       A.      Probable cause to stop

       On September 25, 2003, Louisiana State Patrol Trooper Chad Gremillion

(“Trooper Gremillion”) was traveling eastbound on Interstate 20 accompanied by

Trooper Barry Washington (“Trooper Washington”) of the Texas Department of

Public Safety.4 Just after 2:00 p.m. in the afternoon, Troopers Gremillion and

Washington pulled over a U-Haul truck for alleged traffic violations of crossing

the fog-line twice, in violation of La. Stat. Ann. § 32:79.5 Though this stop was

recorded (Gov. Ex. A.), the initial alleged traffic violations — the fog-line

crossings – were not captured on video. The video instead begins after the

purported infractions, with Trooper Washington asking Trooper Gremillion

“what violation” he observed as they pull the U-Haul over. (Gov. Ex. A at 14:02;

Gov. Video Tr., Doc. 239-1 at 1.)

         Mr. Warnock argues that Troopers Gremillion and Washington did not

have reasonable suspicion or probable cause to stop him6, rendering the entire


4 Trooper Washington was paired with Trooper Gremillion for a ride-along pursuant to a
criminal patrol exchange between the Louisiana State Police and the Texas Department of
Safety. September 25, 2003, the day of the stop, was the first day Trooper Washington had been
paired with Trooper Gremillion. (Ev. Hr’g Tr., Doc. 161 at 8, 11, 25, 37, 38, 45.)
5 The statute provides that: “[w]henever any roadway has been divided into two or more clearly

marked lanes for traffic. . . [a] vehicle shall be driven as nearly as practicable entirely within a
single lane and shall not be moved from such lane until the driver has first ascertained that such
movement can be made with safety.” La. Stat. Ann. §32:79(1).
6 “[A] traffic stop [] is constitutional if it is either based on probable cause to believe a traffic

violation has occurred or justified by reasonable suspicion in accordance with Terry.” United


                                                 3
stop and all subsequent searches unlawful. (Def. Obj., Doc 205 at 2-3.)

Essentially, Mr. Warnock argues that Trooper Gremillion did not actually observe

a traffic violation and thus amassed no evidence that would amount to probable

cause.     (Id. at 3,5.)   More specifically, Mr. Warnock contends that Trooper

Gremillion was not credible in his testimony that he observed the fog-line

crossings because (1) there is no recorded violation on the videotape of the stop

supporting Trooper Gremillion’s testimony and (2) Trooper Washington, who

was sitting next to Trooper Gremillion, did not see a traffic violation. (Gov. Ex. A

at 14:02; Video Tr., Doc. 239-1 at 1.) Rather than being stopped based on a true

observation of a traffic infraction, Mr. Warnock argues that he was stopped based

on Trooper Gremillion’s assumptions that individuals driving U-Hauls on I-20

were often transporting large quantities of illegal narcotics.7 (Def. Obj. at 8.) In

support, Mr. Warnock suggests that the Troopers’ actions of asking him to exit

the vehicle, asking multiple intrusive questions, and delaying in calling in the

license check demonstrate that the stop was a fishing expedition for drugs rather

than the result of a minor traffic violation. (Def. Obj. at 7-8.)

         The Magistrate Judge determined that the government had established the

existence of probable cause through Trooper Gremillion’s testimony that he

observed the U-Haul cross the fog-line twice. (R&R at 17-18.) (Citing Ev. Hr’g

States v. Harris, 526 F.2d 1334, 1337 (11th Cir. 2008). The government does not argue that
Trooper Gremillion had reasonable suspicion to stop under Terry but argues that he had
probable cause to stop. The Court, therefore, conducts its analysis of the events at issue under
the standard of probable cause.
7 Trooper Gremillion testified that patrol officers received intelligence that U-Hauls were being

used to transport large quantities of illegal narcotics across the United States on the highway
system. (Ev. Hr’g. Tr., Doc. 161 at 25.)


                                               4
Tr., Doc. 161 at 11, 26.) The Magistrate Judge notes that an officer’s credible

testimony supporting probable cause is “all that is necessary to conduct a traffic

stop.” (Id) (citing United States v. Alvardo, 2010 WL 5262736 at *5 (M.D. Fla.

Nov. 17, 2010) (citing Whren, 517 U.S. at 810).) At the June 7, 2016 evidentiary

hearing, Trooper Gremillion testified that Mr. Warnock’s “driving pattern

indicated that he might be impaired, also warranting an investigatory stop.” (Ev.

Hr’g Tr., Doc 161 at 15.) The Magistrate Judge found this testimony further

supported probable cause to stop the U-Haul. (R&R at fn. 17.)

      The Court is not persuaded that Trooper Gremillion was concerned about

the U-Haul driver’s state of sobriety. The actions he undertook in conducting the

traffic stop do not illustrate such a concern.    Had Trooper Gremillion been

worried that the driver was intoxicated he would likely have administered some

type of sobriety test and would not have required Mr. Warnock to exit his vehicle

on the driver’s side, where cars were passing along the highway at high speeds.

      Despite this determination, the Court ultimately does not find the stop

unlawful for lack of probable cause.     Mr. Warnock is correct that no traffic

violation is shown in the video of the stop. However, Trooper Gremillion testified

that, at the time of the traffic stop, the dash camera for his car did not begin

recording until the blue lights on the vehicle had been activated. (Ev. Hr’g. Tr.,

Doc. 161 at 7,9.) This automatic technology explanation for the lack of recorded

infraction is logical, even if the camera could potentially have been activated

manually at an earlier point. Further, Defendant has not presented any evidence


                                        5
to call into question the truthfulness of Trooper Gremillion’s testimony regarding

the dash-cam technology or to show that Trooper Gremillion was dishonest in his

uncontroverted testimony regarding his initial observation of a traffic violation.

U.S. v. Cofield, 272 F.3d 1303, 1306 (11th Cir. 2001) (finding that district judge is

not required to rehear witness testimony when accepting magistrate judge’s

credibility findings but that district judge generally cannot reject a magistrate

judge’s credibility determination without rehearing the disputed testimony)

(citing Raddatz, 447 U.S. at 681 n. 7).

      The Court recognizes that Trooper Washington seemingly did not see the

violation. (Gov. Ex. A at 14:02; Video Tr., Doc. 239-1 at 1.) However, Trooper

Washington may have been looking in a different direction at the time of the

violation. Further, as a passenger in an area he was unfamiliar with, Trooper

Washington may not have been on alert for traffic violations in the same way

Trooper Gremillion was. Trooper Washington did not testify at the original

hearing held by the Magistrate Judge on the motion to suppress. Defendant has

not asked the Court to hold a supplemental hearing at which Trooper

Washington would testify. In any event, as 15 years have passed since the date of

the traffic stop, the Court finds that it is highly unlikely that Trooper Washington

would have a clear memory concerning Mr. Warnock's navigation of the fog line.

      The Eleventh Circuit has held that probable cause exists where the officer

has observed the alleged traffic infraction. U.S. v. Harris, 526 F.3d 1334, 1338

(11th Cir. 2008) (holding that officer had probable cause to stop taxicab because


                                          6
he observed the cab commit a traffic violation when it failed to signal during a

lane change); U.S. v. Wright, 615 Fed. App’x 565, 566 (11th Cir. 2015) (finding

that deputy had probable cause to initiate traffic stop where he observed a tag

light violation). Here, Trooper Gremillion had the requisite probable cause to

stop based on his observation of the fog-line violations.

      Even if Trooper Gremillion was motivated by his interest in monitoring

and identifying drug trafficking along I-20, as Defendant suggests, the stop is

lawful if he observed a traffic violation. U.S. v. Simmons, 172 F.3d 775, 778 (11th

Cir. 1999) (explaining that the “officer’s motive in making traffic stop does not

invalidate what is otherwise objectively justifiable behavior under the Fourth

Amendment.”)       As the Court has no evidentiary basis upon which to reject

Trooper Gremillion’s testimony that he saw a traffic infraction, the initial stop

was permissible.

      B.     The scope and duration of the traffic stop

      After stopping Mr. Warnock, the Troopers asked him to exit and step to the

rear of the U-Haul. (Gov. Ex. A at 14:03:25.) Over the course of the next few

minutes, Trooper Gremillion obtained Mr. Warnock’s license and asked him

questions regarding his destination, his reasons for traveling, his occupation, his

residence, details of the rental U-Haul, and information about his past pit stops.

(Gov. Ex. A at 14:04:30 – 14:07:10; Gov. Video Tr. at 3-4.) Just less than five

minutes into the stop, Trooper Washington joins in the questioning and asks

what Mr. Warnock has in his fanny pack. (Gov. Ex. A at 14:07:11; Gov. Video. Tr.


                                         7
at 5.) As Mr. Warnock lists various items, Trooper Washington reaches forward

and begins to rummage through the fanny pack. (Id.) After the fanny pack has

been searched, the Troopers continue to quiz Mr. Warnock, now with questions

about a phone number written on a piece of paper found in the fanny pack. (Gov.

Ex A at 14:08:55; Gov. Video Tr. at 7.) Eventually, Trooper Gremillion calls in for

a computer check on Mr. Warnock’s license and criminal record. (Id.)

          Mr. Warnock argues that this traffic stop was impermissibly extended

beyond its proper duration because the Troopers (1) asked questions outside the

scope and unrelated to the reasons for the stop and (2) unlawfully searched Mr.

Warnock’s fanny pack. (Def. Obj. at 3, 8.)

          i.      Questioning unrelated to the stop

          First, Mr. Warnock contends that the stop was unlawfully extended

because (a) the questions were unrelated and outside the “mission” of the traffic

stop as defined by Rodriguez v. United States8 and because (b) these questions

occurred before Trooper Gremillion had contacted the Shreveport Trooper’s

Office to conduct a license and criminal history check. (Def. Obj. at 11.)

          The Magistrate Judge found that the stop was not unreasonably extended

because, even if some questions were potentially outside the scope of the stop,

“[d]uring the approximately eight minutes between the initial stop and

Warnock’s consent to search the vehicle. . . ‘Trooper Gremillion focused on the

reason for the stop and officer safety, both squarely within the mission of the


8   135 S. Ct. 1615 (2015).


                                          8
traffic stop.’” (R&R at 25, 26) (citing Gov. Br., Doc 165) (and citing United States

v. Burrows, 564 F.App’x 486, 491 (11th Cir. 2014); Arizona v. Johnson, 555 U.S.

323, 333 (2009).)

       Despite Trooper Gremillion’s bellicose questioning here, the Court does not

find a constitutional violation. It is certainly true that many of the questions

asked by the Troopers — about Mr. Warnock’s occupation, residence, prior gas

station stop, fanny pack contents, and girlfriend — were unrelated to the

“mission” of the stop. See United States v. Macias, 658 F.3d 509, 518-519 (5th

Cir. 2011) (finding that officers exceeded the prescribed limits of traffic stop when

they engaged in detailed questioning about matters unrelated to the stop and

waited eleven minutes into the stop to run computer checks.9). But here, Trooper

Gremillion called in the computer check less than six minutes into the stop.10

(Gov. Ex. A at 14:08:55.)              The Court finds no authority to support a

determination that officers unreasonably extended a stop where the officers

delayed less than six minutes. Consequently, though the questioning involved

topics outside the bounds of the stop and was conducted in the tone of a cross-




9 The questions in Macias which the court found outside the mission of the stop similarly
involved the defendant’s employment, whether he had been in legal trouble previously, as well
as his and his passenger’s personal information. 658 F.3d at 519.
10 Both the U-Haul and the Troopers’ vehicle are stopped at approximately 14:03:13. (Gov. Ex.

A.) Trooper Gremillion is heard reading the license plate number to the dispatcher around
14:08:55. (Id.) Thus, about five minutes and forty-two seconds passed between the pulling over
of the U-Haul and Trooper Gremillion radioing in the license information. Mr. Warnock’s
contention that “he was detained for at least eight minutes . . . before Gremillion even called in
to request a license and criminal history check” is incorrect. (Def. Obj. at 3.)


                                                9
examination, these questions did not “measurably extend the duration of the

stop.” Johnson, 555 U.S. at 333.11

       ii.    The search of Mr. Warnock’s fanny pack

       Mr. Warnock next challenges the search of his fanny pack, arguing that

Trooper Washington reached into and rummaged around Defendant’s fanny pack

with no lawful authority to do so — no warrant, no consent, and no reasonable

suspicion. (Def. Obj. at 10-11.) Though no incriminating evidence was found

inside the fanny pack, Defendant contends that “the search of the fanny pack was

illegal and impacts the legality of the troopers’ later actions.” (Id. at 9.)

       The R&R does not discuss in detail the legal implications surrounding the

search of the fanny pack. The Magistrate Judge explained that “Warnock has not

identified any items that were seized from the fanny pack that are the subject of

his suppression motion, and since the parties have not discussed any issues

regarding the seizure of items from the fanny pack in their post-hearing briefs. . .

the Court does not address it any further.” (R&R at fn. 10.)

       Based on its review of the record, the Court sought to further explore

objections relating to the validity of the search of Mr. Warnock’s fanny pack and


11The Court notes that the Troopers also pursued unrelated questions after Trooper Gremillion
had called in the computer check. Under the circumstances here, this questioning did not
unlawfully extend the stop because the Troopers were permitted to ask questions unrelated to
the initial reasons for the stop while they waited for the return of the computer check on Mr.
Warnock. United States v. Cantu, 227 F. App’x 783, 785 (11th Cir. 2007) (explaining that an
officer may lawfully ask questions unrelated to the traffic stop while waiting for a computer
check or while examining a license); Arizona v. Johnson, 555 U.S. 323, 333 (2009) (holding that
officer’s inquiries into matters unrelated to traffic stop do not convert encounter into unlawful
seizure, so long as inquiries do not measurably extend the duration of the stop.). In both of
these cases, the court declined to suppress the evidence.


                                               10
thus held a hearing on the legality of this search and its impact on the subsequent

search of the U-Haul.12 (Court Order, Doc. 230.) At this hearing on July 24,

2018, fresh arguments surfaced regarding Mr. Warnock’s mention of a knife in

his fanny pack.13 Specifically, about four minutes into the stop, the video depicts

Trooper Washington poking Mr. Warnock’s fanny pack and asking, “what’s all

this right here?” (Gov. Ex. A at 14:07:12; Video Tr. at 5.) Mr. Warnock begins to

describe the contents of the fanny pack. (Id.) Then, as Trooper Washington is

reaching towards the fanny pack with both hands, he asks “no weapons?” (Id. at

14:07:20; Video Tr. at 5.) Mr. Warnock responds, “No weapons, sir. I have a

little knife, but the point on it—” when he is interrupted by Trooper Washington,

who proceeds to comb through Mr. Warnock’s fanny pack (Id. at 14:07:24; Video

Tr. at 5.)14

       Established precedent under the Terry doctrine allows a law enforcement

officer to “conduct a pat down to find weapons that he reasonably believes or

suspects are then in the possession of the person he has accosted.” Ybarra v.

Illinois, 444 U.S. 85, 93-94 (1979).                Such a Terry frisk, however, is not


12 Counsel for Defendant changed on December 8, 2016 upon Mr. Warnock’s request. New
counsel raised additional issues regarding the search of Mr. Warnock’s fanny pack and the
search’s implications in Defendant’s Objections to the R&R. (Doc. 205.)
13 This knife was not mentioned in the R&R or in any prior briefing of this case. New counsel for

the government first brought the knife to the Court’s attention at oral arguments on July 24,
2018.
14 At the hearing on July 24, 2018, the government played the video of the stop in open court.

Because the audio accompanying the video is not clear at all times, the Court requested that the
government provide a transcript to the Court. The government has complied with this request.
(See Video Tr., Doc. 239-1.) The Court has reviewed the audio and accompanying transcript
multiple times. Upon review, it is clear that Mr. Warnock does make mention of a knife in his
fanny pack. The government is therefore correct regarding the content of the audio.


                                               11
permissible where there is no reasonable belief that an individual has any

weapons on his person. Id. at 92-93 (finding that initial frisk of defendant was

not constitutionally permissible where there was no indication he possessed a

weapon, he made no gestures to indicate intent to commit assault, and he acted

generally in a manner not threatening). The scope of a Terry frisk must be

strictly limited to that which is necessary for the discovery of weapons — if “the

protective search goes beyond what is necessary to determine if the suspect is

armed, it is no longer valid under Terry and its fruits will be suppressed.”

Minnesota v. Dickerson, 508 U.S. 366, 373 (1993).

      Here, because Mr. Warnock mentioned that he had a knife in his fanny

pack, the search was lawful. Considering the above doctrine, Mr. Warnock’s

verbal disclosure gave Trooper Washington probable cause to search the fanny

pack. Illinois v. Gates, 462 U.S. 213 (1983) (explaining that probable cause to

search is established where the facts and circumstances suggest that an item

subject to seizure will be found in the place to be searched).      Without Mr.

Warnock’s mention of the knife, the Court might find Defendant’s contention that

a constitutional violation occurred here persuasive. However, those are not the

circumstances before the Court. Trooper Washington’s fanny pack search was

lawful and did not impermissibly extend the stop or taint the later search of the

U-Haul.




                                       12
      C.     Consent to search the U-Haul

      In his final objections, Mr. Warnock contests the Magistrate Judge’s

conclusion that he voluntarily consented to a search of the U-Haul. (Def. Obj. at

4, 14-18.)   Mr. Warnock’s consent challenge can be separated into four

arguments: (1) the nature of the officers’ interaction with him was so coercive

that Mr. Warnock felt no choice but to acquiesce to the Troopers’ demands to

search the U-Haul, rendering the “consent” involuntary; (2) Trooper Washington

did not wait for Mr. Warnock to actually give consent before he stepped inside

the U-Haul and began searching, tainting any later “consent;” (3) Mr. Warnock

attempted to withdraw consent and Trooper Gremillion affirmatively denied him

this right; and (4) the Troopers exceeded the scope of any consent that existed

when they cut open the sealed containers inside the U-Haul. (Def. Obj. at 15-17.)

      With respect to Mr. Warnock’s first consent argument, the Magistrate

Judge found that consent was voluntary in light of the absence of threats or

abuse. (R&R at 31-32.) In support, the Magistrate Judge cited a myriad of cases

involving “more coercive circumstances” where consent was found. (Id.)

      After thorough review of the videotape and transcript, the Court agrees

that the atmosphere surrounding the search was not so coercive as to render

Defendant’s consent void because it was unlawfully obtained. It is true that the

Troopers barked questions at Mr. Warnock, who appeared to be viewed as a

criminal suspect from the start, rather than as a citizen stopped for a fog-line

violation. Yet, Mr. Warnock’s consent is clearly verbalized: when asked whether


                                        13
he minds opening the back of the U-Haul, Mr. Warnock replies, “No sir.” (Gov.

Ex. A at 14:10:21; Video Tr. at 9.). And when asked whether he minds if the

officers look inside, he again replies, “No, sir.” (Gov. Ex. A at 14:10:40; Tr. at 9.)

Though the Troopers’ tone and manner is aggressive, they used no physical force,

threats, or intimation. As evidenced by the legal authority cited by the Magistrate

Judge, more egregious, physical coercion or threats is required for a finding that

consent was not voluntary. See e.g., United States v. Garcia, 890 F.2d 355, 361

(11th Cir. 1989) (finding consent voluntary where defendant was arrested by

numerous officers and officers threatened to obtain search warrant if defendant

did not consent).

      Mr. Warnock’s second consent            argument     –   concerning    Trooper

Washington entering the back of the U-Haul before obtaining consent to search

— was not discussed in the R&R. The Court however is not persuaded by Mr.

Warnock’s argument on this issue. A review of the video of the stop shows

Trooper Washington ask, “[c]an I step up here and look?” at 14:10:40. (Gov. Ex.

A.) Trooper Gremillion then asks, one second later, “[y]ou mind if we look in

here?” to which Mr. Warnock immediately replies “[n]o, sir.” (Id. at 14:10:41.) At

the time Mr. Warnock gives this reply of consent, Trooper Washington has one

foot on the platform behind the back of the truck and one foot on the ground —

he is not yet inside the back of the U-Haul. (Id.) Based on the Court’s full review

of the videotape and accompanying transcript, it is apparent that Mr. Warnock

vocalized consent prior to Trooper Washington entering the back of the U-Haul.


                                         14
      Mr. Warnock’s third consent argument that he attempted to withdraw

consent when he told Trooper Gremillion that he “just wanted to get on his way”

is also not persuasive. (Gov. Ex. A at 14:13:20; Video Tr. at 12.) An assertion that

Mr. Warnock wanted to “get on his way” is not the type of unequivocal language

necessary to withdraw consent. U.S. v. Sanders, 424 F.3d 768, 774 (8th Cir.

2005) (explaining that intent to withdraw consent must be made by unequivocal

act or statement); Burton v. U.S., 657 A.2d 741, 746-747 (D.C. Cir. 1994)

(“conduct withdrawing consent must be an act clearly inconsistent with the

apparent consent to a search, an unambiguous statement challenging the officer’s

authority to conduct the search, or some combination of both.”).

      In his fourth and final consent argument, Mr. Warnock claims that officers

exceeded the scope of consent when they cut open the boxes in the back of the U-

Haul. The Magistrate Judge determined that the officers did not overstep the

consent given because Mr. Warnock never limited the scope of the search, voiced

objections to the opening of the boxes, or rescinded his consent in any way. (R&R

at 32-33.)

      The Court agrees. The standard for measuring the scope of a suspect’s

consent is that of objective reasonableness — “what would the typical reasonable

person have understood by the exchange between officer and suspect?” Florida v.

Jimeno, 500 U.S. 248, 251 (1991). In Florida v. Jimeno, the Supreme Court held

that it was objectively reasonable for police to conclude that general consent to

search a car for drugs included consent to search containers in the car (there, a


                                        15
paper bag). Id. See also United States v. Martinez, 949 F.2d 1117, 1119-1120 (11th

Cir. 1992) (finding that general consent to a mini-warehouse unit for narcotics

included consent to search the locked trunk of a 1949 Dodge coupe that was

inside the warehouse).    If consent to search is entirely open-ended (or if a

defendant lacks knowledge about what the officer is looking for), a reasonable

person has no cause to believe the search will be limited in some way. United

States v. Snow, 44 F.3d 133, 135 (2d Cir. 1995) (“It is self-evident that a police

officer seeking general permission to search a vehicle is looking for evidence of

illegal activity. It is just as obvious that such evidence might be hidden in closed

containers.”). Under the facts of this case, the scope of the search was objectively

reasonable. Troopers Gremillion and Washington’s request to “look in here”

reasonably included the request to open the boxes in the back of the U-Haul. As

Mr. Warnock did not confine the search by telling the Troopers that they did not

have his consent to open the boxes, he had “no reason to believe the search

[would] be limited in some way.” Snow, 44 F.3d at 135.

      As is the case with many suppression issues involving traffic stops,

questionable officer conduct here makes the outcome a close call. However, the

Court has no evidentiary basis upon which to doubt Trooper Gremillion’s

assertion that he truly observed a traffic infraction. In addition, neither the

multiple unrelated questions asked of Mr. Warnock nor the foray into his fanny

pack render any aspect of the stop unlawful under the circumstances. Some

clouds surround the consent given in response to the Troopers’ aggressive but


                                        16
lawful conduct. These concerns, however, are not enough to tip the scales in

favor of suppression.15

       Accordingly, the Court ADOPTS the Magistrate Judge’s R&R [Doc. 185]

SUBJECT TO THE MODIFICATIONS AND FINDINGS set forth in this

Order and DENIES Defendant’s Motion to Suppress [Doc. 127]. Trial is hereby

set for November 5, 2018, at 9:30 AM in Courtroom 2308.                      The pretrial

conference is set for November 1, 2018 at 10:30 AM in Courtroom 2308. By 3:00

PM on October 25, 2018, the parties are to file any motions in limine and

proposed voir dire questions. By 3:00 PM on October 25, 2018, the Government

is to file a summary of the indictment for use in voir dire. By 3:00 PM on October

30, 2018, the parties are to file any objections to those items listed above. The

time to November 5, 2018, shall be excluded from computation under the Speedy

Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

Failure to grant this continuance would deny counsel for the Government and

Mr. Warnock the reasonable time necessary to effectively prepare for trial, taking

into account the exercise of due diligence, and would likely result in a miscarriage

of justice. The Court finds that the ends of justice are served by granting this

continuance and are consistent with both the best interest of the public and

individual justice in this matter.




15The Court’s suppression ruling does not by itself determine whether the 2003 stop evidence
will be deemed admissible at trial.


                                            17
IT IS SO ORDERED this 11th day of October, 2018.



                            __________________________________
                            Amy Totenberg
                            United States District Judge




                              18
